Appeal by the defendant from a judgment of the County Court, Nassau Court (Samenga, J.), rendered November 27, 1979, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered on the count of the indictment charging the defendant with criminal possession of a weapon in the second degree.
The County Court committed reversible error when it failed to instruct the jury, as requested by the defendant, to draw no inference from the defendant’s failure to testify (see CPL 300.10 [2]; People v Koberstein, 66 NY2d 989 [1985]; People v Vereen, 45 NY2d 856 [1978]; People v Britt, 43 NY2d 111 [1977]).
The defendant’s remaining contentions either need not be reached in light of the foregoing, are unpreserved for appellate review, or without merit. Ritter, J.P., Goldstein, Smith and Fisher, JJ., concur.